Citation Nr: 0312041	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-01 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
claimed as low back strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a back disorder had been submitted, reopened 
the veteran's claim, then denied the veteran's service 
connection claim on the merits.  The veteran filed a timely 
appeal to this adverse determination.

In January 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, it was determined that the record would be held open 
for a period of 60 days to allow the veteran to obtain 
additional medical evidence relevant to his claim, to include 
any medical records maintained by the police department from 
1969 to 1981 and an opinion from his current physician.  This 
60-day period has expired, and no additional records have 
been received from the veteran.  Therefore, appellate review 
of the veteran's claim may proceed at this time.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In an October 1987 rating decision, the RO originally 
denied the veteran's claim for service connection for a back 
disorder; this decision was not timely appealed by the 
appellant, and became final.

3.  The evidence received since the time of the RO's final 
October 1987 decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

4.  The veteran's claims file contains no competent medical 
evidence that indicates that his current low back disorders 
are related to his military service.


CONCLUSIONS OF LAW

1.  The October 1987 RO rating decision which denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).

2.  The evidence received since the October 1987 RO rating 
decision is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2002).

3.  The veteran's back disorder was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in August 2001, in the statement of the 
case (SOC) issued in January 2002, at the time of a Travel 
Board hearing before the undersigned Veterans Law Judge in 
January 2003, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in the SOC issued to the 
veteran in January 2002, the RO provided the veteran with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence has been met.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes and medical statements, and several 
personal statements made by the veteran in support of his 
claim.  The veteran testified at a hearing before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
January 2003, and a transcript of this testimony has been 
associated with the veteran's claims file.  The RO has 
obtained all pertinent records regarding the issues on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claims.  During his hearing, the 
veteran testified that he had only received treatment for his 
back problems at one or more of three sources following his 
discharge from the military.  The RO requested records from 
all three sources.  One source, Welborn Baptist Hospital, 
replied that they had no records of treatment provided to the 
veteran at any time.  A second source, Deaconess Hospital, 
did not reply to the RO's request for records.  The veteran 
testified that he had also attempted to obtain records from 
this source on several occasions, but had been unsuccessful.  
The third source, St. Mary's Hospital, provided records, 
which have been associated with the veteran's claims file.  
The veteran testified that, as far as he knew, the records 
obtained by VA were full and complete records of all 
treatment provided to him at this facility.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
determines that it is not necessary to provide a medical 
examination or obtain a medical opinion in this case.  
Pursuant to 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is considered to be necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury or disease in 
service (or, for certain listed diseases, during an 
applicable presumptive period), and indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4)(A), (B) and (C) (2002).  As will be explained 
in more detail below, the evidence does not indicate that the 
veteran's claimed current disability may be associated with 
an event, injury or disease in service, but rather 
conclusively demonstrates that it is attributable to a post-
service on-the-job injury many years after service.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim to reopen was filed in 
July 2000, which is before that date, the former provisions 
of 38 C.F.R. § 3.156(a) are for application in this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

In an October 1987 rating decision, the RO initially denied 
the veteran's claim for a back disorder, noted by the RO to 
include spine bifida occulta at S-1, acute self-resolving 
back strain, and degenerative changes at L2-L3, L1-L2, and 
D12-L1, on the basis that these disorders preexisted service 
and were not aggravated therein.  The only evidence 
considered at the time of this decision consisted of the 
veteran's service medical records and a February 1987 
statement from Bryant A. Bloss, M.D., in which he discussed 
the veteran's current back problems, including an on-the-job 
back injury incurred in January 1984, but did not mention his 
military service.  The veteran did not appeal this decision.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in October 1987.  However, 
no appeal was filed within one year of notification of the 
October 1987 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final October 1987 
decision includes outpatient treatment notes dated from 
October 1980 to August 1984.  These records reflect 
complaints of back pain following loading heavy cargo on a 
plane in January 1984, with diagnoses including acute 
lumbosacral back strain, small lateral disc herniation at L5-
S1, and degenerative lumbar disease.

In January 2003, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, he stated that he injured his back in service in 1964 
when he sat down to eat lunch one day, at which time he felt 
a severe pain in his low back and could not get up.  He 
stated that he was treated at the infirmary at Oxnard Air 
Force Base, and was placed in traction for five days, 
followed by a return to light duty.   He testified that for 
the remainder of his time in service he continued to 
experience back pain but did not get any further treatment 
because the medical personnel "said I was okay and there was 
nothing wrong with me."  He reported that he started 
drinking to relieve his pain.  He acknowledged that x-rays in 
service failed to show that anything was wrong with his back.  
He reported that he received treatment for back problems 
after discharge at St. Mary's Hospital sometime more than one 
year after leaving the military, but he could not recall 
precisely when.  He estimated that the first post-service 
treatment was probably sometime in the mid 1970's, and was at 
either St. Mary's Hospital, Deaconess Hospital, or Welborn 
Baptist Hospital.  The veteran stated that he had attempted 
to obtain records from Deaconess Hospital and was 
unsuccessful, and that the records from St. Mary's Hospital 
already obtained by VA were complete to the best of his 
knowledge.  He stated that he worked as a police officer from 
1969 to 1981, and complained of back problems when he began 
working for the police department in 1969, but that the 
doctor who had examined him had died and he had no idea what 
had happened to any records that might have been created at 
that time.  He stated that the first time he was actually 
diagnosed by a physician with a back problem post-service was 
in 1982, when he injured his back loading wheels into an 
airplane.  When asked why his service medical records 
contained several references to a pre-service back injury, 
the veteran testified that he had never been hospitalized or 
treated by a doctor for any back problems prior to service, 
and that he had no idea where the doctors in service came up 
with the idea that he had suffered from pre-service back 
problems.  When asked about the history of pre-service use of 
a back brace recorded in his service medical records, he 
stated that he never used a back brace until 1982, well after 
leaving the military.  When asked whether any doctor had 
related his post-service back problems to his military 
service, he stated that the doctor who had performed a 
myelogram in 1982 at St. Mary's Hospital had done so, and 
that this statement would be contained in the records that VA 
had obtained.  However, the veteran subsequently clarified 
that he was unsure if this doctor had ever put this statement 
in writing, but reported that the doctor had stated it to 
him.  He reported that he had no other medical statements or 
evidence in which a doctor had related his post-service back 
problems to service.  During the course of this hearing, the 
veteran was advised that the record would be held open for a 
period of 60 days so that he could submit additional 
evidence, to include medical evidence relating his current 
back disorders to service.  To date, no such additional 
evidence has been received from the veteran.

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for a 
back disorder is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that before the 
Board can address a question that has not been decided by the 
RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In the instant case, the Board finds that the 
veteran will not be prejudiced by proceeding to adjudicate 
this issue on a de novo basis.  The Board observes that the 
RO issued a Statement of the Case in January 2002, at which 
time the veteran was notified off all applicable laws and 
regulations pertaining to service connection, including those 
provisions relating to direct service connection, aggravation 
of a preservice disability, the burden of proof, reasonable 
doubt, and VA's duty to assist.  In addition, the veteran has 
been given multiple opportunities to submit evidence and 
argument on the merits of the issue, which he has done, and 
the RO has fully addressed these arguments.  Furthermore, at 
the time of the veteran's January 2003 hearing, detailed 
above, the veteran testified extensively regarding the merits 
of his claim that his low back disorder should be service 
connected.  Under these circumstances, the Board may proceed 
to adjudicate this claim without prejudice to the veteran.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002). Regulations also provide 
that a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); C.F.R. § 3.306(a) (2002).  In 
deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober,  126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for a back disorder includes his service medical 
records.  At the time of the veteran's medical examination at 
service entrance, conducted in January 1964, the veteran was 
not noted to be suffering from a back disorder, and his spine 
and other musculoskeletal system were found to be "normal." 

In April 1964, the veteran reported to emergency sick call 
after falling down a flight of stairs.  He reportedly 
complained bitterly of pain, mainly on the left side, in the 
lower thoracic and upper lumbar spine area.  No abnormality 
was found, and no diagnosis was rendered.  X-rays were 
performed, and the impression was of a "normal lumbar 
thoracic spine."

On October 21, 1964, the veteran was seen in a dispensary for 
treatment of sharp low back pain, which was reportedly 
incurred when he was seating himself for the noon meal in the 
base dining hall.  The examiner noted that the veteran had 
sat down with a sort of twisting motion which "caused 
aggravation of an injury to his back sustained prior to his 
enlistment in the Air Force."  A preliminary diagnosis of 
low back sprain was rendered.

The veteran's service medical records contain numerous 
outpatient treatment notes in October, November and December 
1964 of complaints of chronic back pain.  
X-rays of the veteran's lumbosacral spine in early November 
1964 revealed no significant abnormality.  On December 7, 
1964, an examiner noted that the veteran's complaints of back 
pain varied in location, and that the veteran was thought to 
be "possibly malingering."  Nevertheless, the examiner felt 
that the veteran should be sent for an orthopedic 
consultation.  The veteran underwent this consultation the 
next day, the results of which were essentially negative.  
The veteran was told to perform back flexion exercises, and 
instructed to return only with acute conditions.

In early September 1965, the veteran was seen for complaints 
of back pain following an incident in which he strained his 
back lifting ice trays.  The diagnosis rendered was of acute 
lumbar strain.  X-rays of the veteran's lumbosacral spine 
were negative.

On September 14, 1965, he returned complaining of back pain 
and dizziness.  The examiner stated that the veteran 
"complains bitterly of pain in the back although he has 
apparently full ROM without radiation of pain."  The 
examiner noted that he had spoken "for a long time" to the 
veteran about his nerves, noting that the veteran admitted 
that he had always been nervous and felt bitter about the 
fact that his buddies in the military all called him a "gold 
bricker."  The examiner noted that despite this explanation, 
the veteran "still maintains that he needs [an] ortho[pedic] 
consult for back."  The examiner rendered diagnoses of 
psychoneurotic anxiety and conversion reaction.

The veteran was sent to the orthopedic clinic the next day 
for a thorough evaluation.  In the consultation request, the 
veteran's doctor noted that the veteran had had 13 dispensary 
visits and 2 hospitalizations in the previous year for low 
back pain, and that no etiology had ever been found to 
substantiate these complaints.  The examiner also noted that 
"Several examiners suspect patient exaggerating symptoms."  
At the time of the orthopedic consultation, the veteran 
reported that his symptoms of chronic low back "existed 
prior to his enlistment in the Air Force and he was told by 
his family physician four years ago that he had a 'crack in 
his 3rd lumbar vertebrae.'"  On examination, the veteran 
complained of low back pain, non-radiating.  Both clinical 
and x-ray examinations were completely normal for any 
evidence of any low back pathology.  The examiner concluded 
that "It is my opinion that this patient is probably 
suffering from a mild recurrent low back strain.  In view of 
his chronic history he is either not taking the advice that 
his previous doctors have given him, so far as exercises and 
correct posture, or he is exaggerating every little ache and 
pain he has in his lower back.  At the present time I do not 
see any objective evidence of orthopedic pathology."  The 
examiner opined that the veteran could be useful to the Air 
Force in his present job, but would not be fit for a remote 
tour of duty "in view of his chronic complaining."

The veteran's report of medical examination at discharge, 
completed in November 1967, did not note any present back 
problems, and the examiner found that the veteran's spine and 
other musculoskeletal system were "normal."  In the section 
reserved for physician's notes, the examiner stated "Chronic 
low back syndrome since age 14, hospitalized on three 
occasions.  Has not worn back brace since age 15.  No present 
treatment required."

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304 (2002).  The presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  This presumption attaches 
only where there has been an induction examination in which 
the later-complained-of disability was not detected.  Where a 
report of service entrance examination is not of record, the 
Board must accord the veteran the presumption of soundness at 
service entry, absent clear and unmistakable evidence to the 
contrary.  

In this case, the Board finds that a back disorder was not 
"noted" at service entrance, and that the presumption of 
soundness applies.  The pertinent VA regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports." 
38 C.F.R. § 3.304(b).  In this case, the medical examination 
at service entrance was negative for any evidence of a back 
disorder.

The Board has considered whether there exists clear and 
unmistakable evidence which demonstrates that the claimed 
injury or disease existed before acceptance and enrollment to 
rebut this presumption.  However, in this case, the Board 
finds no evidence which constitutes clear and unmistakable 
evidence to rebut this presumption.  While an examiner noted 
in September 1965 that the veteran's low back pain "existed 
prior to his enlistment in the Air Force," and the veteran's 
report of medical examination at discharge indicated that the 
veteran had suffered from chronic low back syndrome "since 
age 14," no medical evidence or supporting rationale were 
offered for these determinations.  Based on a review of the 
information contained in the veteran's service medical 
records, it appears that the only basis that the examiners 
could have adopted in making these determinations consisted 
of the veteran's own report of having suffered from a pre-
service low back disorder.  In this regard, the Board 
observes that, as a layperson, the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
medical diagnosis involving a disability not perceptible to a 
lay party.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Since a low back disorder involves an internal process, it is 
not perceptible to a lay party.  Furthermore, regarding the 
veteran's report in September 1965 that his family physician 
had told him four years earlier that he had a crack in his 
3rd lumbar vertebrae, relevant caselaw has held that the 
connection between what a physician said and the veteran's 
account of what he purportedly said, filtered as it is 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
As a result, these examiners' statements do not constitute 
clear and unmistakable evidence overcoming the regulatory 
presumption of soundness as regards a low back disorder, and 
the presumption applies to his claim.  38 C.F.R. § 3.304.

Therefore, the Board's analysis must turn to the question of 
whether the veteran currently suffers from a low back 
disorder, and, if so, whether this disorder began in or is 
otherwise due to his military service.  In this regard, the 
Board observes that the veteran has reported having been 
treated at only three facilities for his back problems - 
Wellborn Baptist Hospital, Deaconess Hospital, and St. Mary's 
Hospital.  The RO attempted to procure records from all three 
sources.  In February 2001, Wellborn Baptist Hospital 
responded hat they had no records for the veteran for any 
dates.  The RO requested records from Deaconess Hospital in a 
letter dated in January 2001, but to date this source has not 
responded to the RO's request.  In addition, the veteran 
testified in January 2003 that he had "made several 
attempts" to obtain records from Deaconess Hospital, but had 
also been unsuccessful.  The only records that VA has been 
able to obtain are treatment records from St. Mary's Medical 
Center dated from October 1980 to August 1984.  Of these, 
only the records dated in 1984 concern the veteran's back.  
These records all show that the veteran suffered from back 
pain following an on-the-job injury he sustained in January 
1984, while loading heavy cargo onto an airplane.  He 
reported that he first started having back pain shortly after 
loading the airplane.  He was hospitalized for almost two 
weeks for treatment of low back pain resulting from this 
injury.  Diagnoses rendered at the time of discharge, 
following clinical examination, x-rays, computed tomography 
(CT) scan and lumbar myelogram, included degenerative lumbar 
disease, acute back strain, and small lateral disc herniation 
at L5-S1.  It was noted that he had a history of back 
disorder, but there was no reference to any problems during 
service.  As such, the Board finds that the evidence shows 
that the veteran has received diagnoses of current back 
disorders.

Regarding the issue of a nexus, or link, between these back 
disorders and the veteran's military service, the Board 
observes that the veteran has testified that the only time 
any physician has ever told him that his current back 
disorders were related to service was when he was treated at 
St. Mary's Hospital in 1984, and that if such a statement had 
been reduced to writing it would be contained in the records 
from St. Mary's Hospital in his claims file.  Following a 
thorough review of these records, the Board has identified no 
such opinion.  While one record, a January 1984 History and 
Physical, noted that the veteran had an unspecified "history 
of back disorders," none of this evidence related the 
veteran's current back problems to his military service some 
16 years earlier, or indeed even mentioned his military 
experience.  

Furthermore, the Board finds that there is some question 
whether the veteran actually suffered from a disease or 
injury in service to which a current disorder could 
potentially be related.  In this regard, the Board observes 
that extensive and repeated inservice examinations, including 
x-rays, showed no evidence of any back disorders, and the 
examiner who conducted the September 1965 orthopedic 
consultation specifically noted that there was no objective 
evidence of any orthopedic pathology.  While the veteran was 
determined to be "probably" suffering from a "mild 
recurrent low back strain" at the time of this September 
1965 orthopedic consultation, this problem was said to be 
recurrent only because the veteran was either noncompliant 
with physicians' advice or was "exaggerating every little 
ache and pain he has in his lower back."  Other examiners 
did not render a diagnosis of a back disorder, but rather 
strongly suspected either malingering or exaggeration of 
symptoms, and the veteran was diagnosed as suffering only 
from psychiatric disorders including psychoneurotic anxiety 
and conversion reaction when seeking treatment for back pain 
the day prior to the orthopedic consultation.  In any case, 
even if the Board were to find that the veteran was suffering 
from a back strain in 1965, the service medical records from 
the remainder of the veteran's time in service, including the 
balance of 1965, all of 1966 and 1967, and January of 1968, 
fail to reveal any evidence of subsequent complaints of 
diagnoses of, or treatment for, back problems, and the 
veteran's spine was found to be normal on service discharge.  
The only post-service competent medical evidence consists of 
the private records of treatment for an on-the-job back 
injury sustained in 1984.  As such, it appears that the 
veteran's low back strains in 1964 and 1965 were acute and 
transitory, and resolved following the use of medications and 
back exercises.  In any event, absent evidence relating a 
current disability to such inservice back strain, service 
connection has not been established.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a back disorder, claimed as low 
back strain with degenerative disc disease.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a back disorder, 
claimed as low back strain with degenerative disc disease, is 
reopened.  To this extent, the appeal is allowed.

Service connection for a back disorder, claimed as low back 
strain with degenerative disc disease, is denied.

	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

